Title: To John Adams from Ward Nicholas Boylston, 29 July 1822
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Mount Badinage 29th. July 1822
				
				How unfortunate I am, that I was not ealier informed of your magnificent intentions with respect to your establishment at Quincy—my Hundred Thousands would be some help to be sure, but a small one in comparison with the extended  of the many that are to be blessed with it—But what will you say to me, when you hear of my building a large stone edifice on the summit of Wachusetts—for the reception and contemplation and cure of those who are afflicted with short memories & slanderous tongues—and that I have thought of appointing Mr. Jonathan Russell first president of the , with a right to all the Blueberries that grow on the mountain, the previledge of Catching all the Skunks, & Woodchucks, & Hunting all the Foxes & hares that inhabit it—and when the President or other members of this establishment becomes unfit by age, or incorrigible  in Disposition to remain there—. The They will be provided with a place of retirement for Life on the Bald Rocks of Mount Desert, (where)“With vast amazement they’ll survey,The wonders of the Deep,Where Mackerell swim, and porpoise playAnd crabs, & Lobsters, Creep:—”What do you think my Dear Cousin of the scheme, is it not humane that those who have forfeited all confidence in society should be able to reach as far as they can the highest earthly situation  in this state & may by a Contemplation of the Heavenly Bodies, be stimulated to a due preparation for the future glories beyond them—Your wisdom and long life of experience may suggest to your Dutifull Son, the improvemts that you think may be necessary, which will be strictly & promptly obeyd by your affectionate
				
					Badinage Junior
				
				
			